COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:      In the Interest ofN.M., a Child

Appellate case number: 01 12-00138-CV

Trial court case number: 1029336

Trial court:              246th District Court of Harris County

        This is an accelerated appeal. The trial court’s judgment in the above-referenced case
was signed January 19, 2012. The notice of appeal was filed February 7, 2012. The appellate
record was due to be filed in this Court by February 17, 2012. See TEX. R. APP. P 35.1. The
clerk’s record has been filed. The reporter’s record has not been filed.

       On May 4, 2012, the Court notified the court reporter, Jenine Redden, that the reporter’s
record had not been received for filing and directed that the record be filed no later than June 4,
2012. See TEX. R. Apt’. P 35.1, 37.3(a)(1). The Court directed the reporter to notify the Court
by that date if the proceedings were not recorded or if appellant had not requested that the
reporter’s record be prepared or had not either paid or made arrangements to pay the fee for
preparation of the record. See TEX. R. App. P. 35.3(b)(2). The reporter did not respond.

        It IS ORDERED that court reporter Jenine Redden file in this Court no later than 5:00
p.m., October 29, 2012 either (1) the reporter’s record, with all requested exhibits, or (2) a
written statement that the proceedings were not recorded, that appellant has not requested that a
reporter’s record be prepared, or that appellant has not paid or made arrangements to pay for the
record. No motions for extension of time will be entertained absent extraordinary circumstances.
Failure to comply with this order may result in the issuance of a show cause order, notice,
and service of citation against Jenine Redden, commanding her to appear before this Court
to show cause why she should not be held in contempt.

       It is so ORDERED.

Judge’s signature: /s/Sherry_ Radack
                  El Acting individually        Acting for the Court
Date: October 19, 2012